PER CURIAM.
Affirmed. See Power v. State, 605 So.2d 856, 861 (Fla.1992), cert. denied, 507 U.S. 1037, 113 S.Ct. 1863, 123 L.Ed.2d 483 (1993) (holding that ruling on a motion for mistrial is within the sound discretion of the trial court); State v. DiGuilio, 491 So.2d 1129 (Fla.1986); see also Lopez v. State, 716 So.2d 301 (Fla. 3d DCA 1998) (holding that tape-recorded 911 call admissible as excited utterance exception to the hearsay rule); Pringle v. State, 792 So.2d 533 (Fla. 3d DCA 2001) (holding that unless the trial judge clearly erred in denying a peremptory challenge, trial will not be overturned on that ground); Chidinas v. State, 693 So.2d 953 (Fla.1997) (holding that court properly sustained hearsay objection when the testimony offered by the *578defendant’s witness did not come within any hearsay exception); Brovm v. State, 550 So.2d 527, 529 (Fla. 1st DCA 1989) (affirming ruling permitting state to use demonstrative aids in closing argument absent “inaccuracy of the replication sufficient to demonstrate error”).
AFFIRMED.